FILE COPY


                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                           (512) 463-1312



                                        June 17, 2016

Mr. Mark R. Steiner                             Mr. Scott A. Brister
Jackson Walker, L.P.                            Andrews Kurth LLP
2323 Ross Avenue, Suite 600                     111 Congress Avenue, Suite 1700
Dallas, TX 75202                                Austin, TX 78701
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:    Case Number: 14-0538
       Court of Appeals Number: 05-13-00859-CV
       Trial Court Number: 11-04339

Style: CORNERSTONE HEALTHCARE GROUP HOLDING, INC.
       v.
       NAUTIC MANAGEMENT VI, L.P.

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.      On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
The Emergency Motion to Seal is dismissed as moot.
                                                  Sincerely,


                                                  Blake A. Hawthorne, Clerk

                                                  by Claudia Jenks, Chief Deputy Clerk

cc:     Mr. Gary Fitzsimmons (DELIVERED VIA E-MAIL)
        Cliff Aycock Junior (DELIVERED VIA E-MAIL)
        Ryan Patrick Brohm (DELIVERED VIA E-MAIL)
        Michael Brohm (DELIVERED VIA E-MAIL)
        Ms. Lisa Matz (DELIVERED VIA E-MAIL)